DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-5-22 has been entered.  Claims 22 and 39-40 have been amended.  Claims 19-20, 23, 29-36 and 38 have been canceled.  Claims 22, 24-28 and 39-40 are pending.  Claims 22 and 24-28 and species polypeptide are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-19-22 was filed after the mailing date of the Non-Final Office Action on 4-7-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22, 24 and 28 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufman et al., 2008 (US 20080070251 A1) as evidenced by Mazurkiewicz-Pisarek et al., 2016 (Acta Biochimica  Polonica, Vol. 63, No.1, p. 11-16).  Applicant’s amendment filed on 7-5-22 necessitates this new ground of rejection.
Claims 22, 24 and 28 are directed to a modified mammalian factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites in the last fifty amino acid residues in the C-terminus of the heavy chain.  Claim 24 specifies the modified factor VIII polypeptide is a human factor VIII polypeptide.  Claim 28 specifies the modified factor VIII polypeptide further comprises a B domain deletion.
Regarding claims 22, 24 and 28, Kaufman teaches methods and compositions for producing factor VIII proteins (e.g. Abstract).  A factor VIII protein overexpressed or produced by the recombinant methods can be a human protein (For claim 24).  A factor VIII protein may comprise modification to enhance secretion and/or expression of the factor VIII protein.  The factor VIII protein may comprise a deletion of the B-domain starting at Arg 740, followed by the addition of an amino acid spacer containing at least one N-linked glycosylation site, which facilitates the secretion or expression of the B-domain-deletion factor VIII protein.  The factor VIII protein may further comprise an amino acid sequence inserted at position 750 and the inserted amino acid sequence consisting of a 226 amino acid spacer containing 6 N-linked glycosylation sites, thereby partially replacing the B domain of the modified factor VIII protein (e.g. [0015]).  The A1-A2-B domains are considered heavy chain of factor VIII protein as evidenced by Mazurkiewicz-Pisarek et al., 2016 (Acta Biochimica  Polonica, Vol. 63, No.1, p. 11-16).  Mazurkiewicz-Pisarek teaches factor VIII consists of 2332 amino acids forming 6 domains A1-A2-B-A3-C1-C2.  In the blood, this protein can be divided into two chains: a heavy chain of 200 kDa (A1-A2-B) and a light chain of 80 kDa (A3-C1-C2) and the chains are interconnected by a covalent bound (e.g. p. 12, left column, 2nd paragraph, Figure 1).  B domain is considered C-terminus of the heavy chain.  Since B domain is deleted (For claim 28) and replaced with amino acid spacer containing at least one N-linked glycosylation sites, it is considered that the amino acid in the last 50 amino acid residues in the C-terminus of the heavy chain are modified to create one or more glycosylation sites (For claim 22) because amino acid spacer is a short peptide sequence, for example, 5-20 amino acid residues, and since it replaced the deleted B domain, it is considered part of the C-terminus of the heavy chain.   
Even if the amino acid spacer is more than 50 amino acid residues, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Factor VIII polypeptide to create one or more glycosylation sites in the last 50 amino acid residues in the C-terminus of the heavy chain because A1-A2-B domains of Factor VIII polypeptide is heavy chain of factor VIII polypeptide and Kaufman teaches the factor VIII protein may comprise a deletion of the B-domain starting at Arg 740, followed by the addition of an amino acid spacer containing at least one N-linked glycosylation site.  The added amino acid spacer is considered part of the C-terminus of the heavy chain and since Kaufman teaches having at least one N-linked glycosylation site in the amino acid spacer, it would be obvious for one of ordinary skill in the art to create one or more glycosylation sites in the last 50 amino acid residues in the C-terminus of the heavy chain in order to facilitate the secretion or expression of the B-domain-deletion factor VIII protein with reasonable expectation of success.  
Further, Kaufman also teaches the factor VIII protein may further comprise an amino acid sequence inserted at position 750 and the inserted amino acid sequence consisting of a 226 amino acid spacer containing 6 N-linked glycosylation sites, thereby partially replacing the B domain of the modified factor VIII protein.  The 226 amino acid spacer is considered C-terminus of the heavy chain of Factor VIII protein.  Since Kaufman teaches having at least 6 N-linked glycosylation sites in the 226 amino acid spacer, it would be obvious for one of ordinary skill in the art to try to create one or more glycosylation site in the last 50 amino acid residues in the C-terminus of the heavy chain in order to test the effect of the glycosylation site in facilitating the secretion or expression of the modified Factor VIII protein with reasonable expectation of success.

Applicant argues that the modified Factor VIII polypeptide of Kaufman when aligned with the modified Factor VIII polypeptide of the present invention reveals that the glycosylation sites of Kaufman are located in the deleted B domain of Kaufman’s sequence (i.e. Arg 740 onward).  In contrast, the modified Factor VIII of claim 22 incorporates glycosylation sites in the last 50 amino acid residues of the C-terminus of the heavy chain (i.e. residues 690-740 according to standard definition).  Therefore, Kaufman does not describe glycosylation sites in its last 50 amino acid residues of the C-terminus of the heavy chain (Remarks, p. 5).  This is not found persuasive because of the reasons set forth above under 35 U.S.C.102/103 and the following reasons.
The amended claims only recite to create one or more glycosylation sites in the last fifty amino acid residues in the C-terminus of the heavy chain.  The amended claims fail to recite amino acid 690-740 of Factor VIII polypeptide.  Based on the disclosure of Mazurkiewicz-Pisarek, which teaches factor VIII consists of 2332 amino acids forming 6 domains A1-A2-B-A3-C1-C2.  In the blood, this protein can be divided into two chains: a heavy chain of 200 kDa (A1-A2-B) and a light chain of 80 kDa (A3-C1-C2) and the chains are interconnected by a covalent bound (e.g. p. 12, left column, 2nd paragraph, Figure 1).  B domain is considered C-terminus of the heavy chain.  Since B domain is deleted (For claim 28) and replaced with amino acid spacer containing at least one N-linked glycosylation sites, it is considered that the amino acid in the last 50 amino acid residues in the C-terminus of the heavy chain are modified to create one or more glycosylation sites (For claim 22) because amino acid spacer is a short peptide sequence, for example, 5-20 amino acid residues, and since it replaced the deleted B domain, it is considered part of the C-terminus of the heavy chain.   

Conclusion
Claims 22, 24 and 28 are rejected.
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632